Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species A & i in the reply filed on 1/25/2022 is acknowledged.
It is noted the updated record reflects that species i and ii (motor-driven variable aperture plate) are obvious variants and thus the species requirement of species i & ii is withdrawn.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.

Overview
New claim objection
New 35 U.S.C. §§ 102/103 rejection
No art rejection of claim 8

Claim Objections
Claim 6 is objected to because of the following informalities. Appropriate correction is required.
Claim 6. The limitation “the opposite side” lacks antecedent basis.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Graham et al., U.S. Patent App. Pub. No. 2017/0058417 A1 [hereinafter Graham].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. An electroplating apparatus (electroplating apparatus; Graham title, figs. 1E, 3A-4) comprising: 
an electroplating cell (plating cell 155; Graham [0087], fig. 1E) configured to contain an electrolyte (anolyte and catholyte; id.) and an anode (anode 160; id.) while electroplating metal (metal such as copper; Graham [0002]-[0011]) onto a substrate (wafer 145; Graham [0087], fig. 1E), the electroplating cell having a chamber wall of a fluid 
a substrate holder configured to hold the substrate such that a plating face of the substrate is separated from the anode during electroplating (wafer holder 101; Graham [0087], fig. 1E); 
a channeled ionically resistive plate (CIRP 206; Graham [0099], figs. 3A-4) including a substrate-facing surface that is separated from the plating face of the substrate by a cross flow region (cross flow manifold region 226; Graham [0099], fig. 3A); 
a cross flow inlet to the cross flow region for providing electrolyte to the cross flow region (cross flow feed channels 258; Graham [0108], figs. 3A, 4); and 
a cross flow conduit comprising a channel for diverting electrolyte from the cross flow region to an outlet feeding the fluid containment unit of the electroplating cell (cross flow confinement ring exit port 234; Graham [0104], [0107], fig. 3B), the outlet being lower than the fluid level and the cross flow region being between the cross flow inlet and cross flow conduit (the exit port 234 is lower than the cell weir of wall 282, thus the exit port 234 would be lower than a fluid level overflowing over the cell weir of wall 282, alternatively, the exit port 234 is capable of being lower than a fluid level which would be above the exit port 234; id.).

Claim 2. The electroplating apparatus of claim 1, wherein the cross flow region is defined at least in part by an upper surface of the channeled ionically resistive plate (CIRP 206; Graham figs. 3A-4) and a lower surface of the substrate in the substrate holder when in 

Claims 3-4. (Claim 3) The electroplating apparatus of claim 1, wherein the cross flow conduit is disposed to accept electrolyte flowing out of the cross flow region and direct the electrolyte flowing out downward and away from a surface of the substrate (electrolyte flows downward and away from substrate; Graham figs. 17A-18C), (claim 4) the electroplating apparatus of claim 1, further comprising a flow restrictor for restricting flow of electrolyte in the cross flow conduit (edge flow element 1710, 1810; Graham [0154], figs. 17A-18C).
Graham teaches that although specific embodiments are taught, “it will be understood that it is not intended to limit the disclosed embodiments.” Graham [0060]. Thus the embodiments may be combined, such as those of figs. 3A-4 and figs. 17A-18C.
Alternatively, Graham teaches the embodiment of figs. 17A-18C apparatus comprises the CIRP 1704 with a raised plateau which forms the conduit flowing downward and away from the substrate and the edge flow element 1710/1810 “is to increase convection at the interface between the substrate” and the substrate holder which “helps overcome low convection and low plating rates near the substrate edge [and] combat differences that arise due to differing photoresist/feature height.” Graham [0154]-[155], figs. 17A-18C.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s figs. 3A-4 embodiment with Graham’s figs. 17A-18C apparatus in order to help overcome 

Claim 9. The electroplating apparatus of claim 1, further comprising a weir wall (cell weir of wall 282). Graham [0099], fig. 3A.

Claims 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Graham as applied to claim 1 above, and further in view of Abraham et al., U.S. Patent App. Pub. No. 2014/0166476 A1 and Hongo et al., U.S. Patent No. 6,582,580 B1 [hereinafter Hongo].
Claims 4-6. Graham is silent on (claim 5) the electroplating apparatus of claim 4, wherein the flow restrictor is one of: a plate inserted under the channeled ionically resistive plate, a motor-driven variable aperture plate capable of varying an opening size of the cross flow conduit, or a pressure relief valve controlling flow of electrolyte through the cross flow conduit depending on pressure of the electrolyte in response to whether a substrate is present in the electroplating cell and (claim 6) the electroplating apparatus of claim 5, further comprising a controller comprising executable instructions for electroplating material onto the substrate by: causing flow of electrolyte via cross flow across a surface of the substrate from one side of the substrate to the opposite side of the substrate; causing diversion of flow of electrolyte to below fluid level as electrolyte flows to the opposite side of the substrate for collection in fluid containment unit; and causing widening and narrowing of an opening of the cross flow conduit using the motor-driven variable aperture plate in response to flow rate of electrolyte.

However, Hongo teaches an apparatus comprising a circulating tank 225 and a plating bath 211 with a lower header 213 which is lower than the circulating tank 225 (i.e. fluid containment unit). Hongo col. 12 l. 66 – col. 13 l. 52, fig. 16.
Abraham teaches an apparatus comprising a voltage input gate valve (which would comprise a motor-driven variable aperture plate, alternatively it was known to use motors to drive the gate). Abraham [0099], figs. 15-16. Abraham further teaches the apparatus comprises processing module 1555 surrounding plating cells which is in fluid communication with a reservoir 1551 (i.e. fluid containment unit) through common drain 1563. Abraham [0098]-[0103], figs. 15-16. Abraham further teaches the apparatus comprising flow controller 1569 controlling the pump 1550, drain process controller 1565, and automated drain valve position controller 1566. Abraham [0104]-[0106], figs. 15-16. Abraham further teaches the apparatus has a predetermined valve position vs. flow rate relationship which would “maintain a backed up and bubble-free drain line.” Abraham [0108], figs. 15-16.
Abraham teaches a reservoir helps “provide circulation of fluids, convection, temperature uniformity,” liquid storage, “allowing the multi-pass use of the fluids, reducing the time constant for the fluid degradation, and more accurate temperature control.” Abraham [0032]-[0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Abraham’s apparatus with the outlet lower than the fluid level in the reservoir as taught by Hongo in order to help provide circulation of fluids, convection, .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794